Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-7, 9-14, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Prentice (US 2011/0008163 A1) and Normand (AU2013234415B1).
Applicant amends the claims to specify the partial plies as “centered over the apex of the radius edge”, and Applicant argues that Prentice does not teach this limitation. Applicant’s arguments are considered and are found persuasive. For emphasis, the Examiner additionally notes that Prentice does not provide sufficient guidance to obviate centering the partial plies over a radius of the apex edge. As noted by Prentice, the insert plies 260 (i.e., partial plies) “have a generally triangular planform shapes S with widths W that narrow from the pressure and suction side edges” to result in “a thickened area”, and that the structure in Figure 15 of Prentice can “support loads in compression” and “prevents unwanted bending” (see para. [0052]-[0053] of Prentice). It is clear that the apex itself is a result of the placement of the partial plies. Attempting to center the partial plies with respect to the apex is essentially impossible, as the apex only arises due to a thickened edge created by the partial plies located on one side thereof. Therefore, modifying the structure of Prentice to meet the present claims would render it inoperable for its intended purpose, and would furthermore inhibit the advantages of load support and prevention of unwanted bending (aside from it being a logical impossibility).
Normand does not provide any particularly compelling teachings which overcome the deficiencies of Prentice. Furthermore, if one were to view the teachings in a reverse fashion (i.e., 
In addition, Applicant’s amendment to present claim 4 remedies the issue under 35 U.S.C. 112(b), as antecedent basis has now been established. Subsequently, the rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn.
In light of the foregoing, 1, 3-7, 9-14, and 17-24 are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783